      Case 1:20-cv-03507-AT-RDC Document 1 Filed 08/25/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


Whitney Stewart,                             Case No.:

               Plaintiff,

      vs.                                    COMPLAINT

CBC Recovery, Inc. d/b/a Credit Bureau
Central, Inc.,                               JURY TRIAL DEMAND
a foreign profit corporation,

               Defendant.



      NOW COMES THE PLAINTIFF, WHITNEY STEWART, BY AND

THROUGH COUNSEL, Matthew Landreau, and for her Complaint against the

Defendant, pleads as follows:

                                 JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Conyers, Rockdale County, Georgia.

   3. Venue is proper in the Northern District of Georgia, Atlanta Division.
   Case 1:20-cv-03507-AT-RDC Document 1 Filed 08/25/20 Page 2 of 5




                                    PARTIES

4. Plaintiff is a natural person residing in City of Conyers, Rockdale County,

   Georgia.

5. The Defendant to this lawsuit is CBC Recovery, Inc. d/b/a Credit Bureau

   Central, Inc., which is a foreign profit corporation that conducts business in

   the State of Georgia.

                       GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed by

   Plaintiff to 1st Dental in the amount of $197.00 (the “alleged Debt”).

7. Plaintiff disputes the alleged Debt.

8. On March 2, 2020, Plaintiff obtained her Trans Union and Equifax credit

   disclosures and noticed Defendant reporting the alleged Debt.

9. On or about April 14, 2020, Plaintiff sent Defendant a letter disputing the

   alleged Debt.

10.On June 24, 2020, Comenity Capital, a prospective lender, obtained

   Plaintiff’s credit disclosure.

11.On June 25, 2020, Plaintiff obtained her Trans Union and Equifax credit

   disclosures and noticed Defendant last reported the tradeline reflected by the

   alleged Debt to June 2, 2020 and failed or refused to flag its trade line as

   disputed, in violation of the FDCPA.
   Case 1:20-cv-03507-AT-RDC Document 1 Filed 08/25/20 Page 3 of 5




12.In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.

13.Defendant had more than ample time to instruct Experian, Equifax, and

   Trans Union to flag its trade line as Disputed.

14.Defendant’s inaction to have its trade line on Plaintiff’s credit report flagged

   as disputed was either negligent or willful.

15.Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. Her credit report continues to be damaged due to the

   Defendant’s failure to properly report the associated trade line.



VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

16.Plaintiff reincorporates the preceding allegations by reference.

17.At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

18.Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.

19.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

   ("FDCPA"), 15 U.S.C. §1692a(6).
       Case 1:20-cv-03507-AT-RDC Document 1 Filed 08/25/20 Page 4 of 5




   20.Defendant's foregoing acts in attempting to collect this alleged debt violated

      15 U.S.C. §1692e(8) of the FDCPA by communicating to any person credit

      information, which is known to be false or should be known to be false,

      including failure to report a disputed debt as disputed.

   21.To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   22.Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual damages, costs, interest, and attorneys’ fees.

                     DEMAND FOR JUDGMENT RELIEF

   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.

DATED: August 25, 2020
Case 1:20-cv-03507-AT-RDC Document 1 Filed 08/25/20 Page 5 of 5




                                  By: /s/ Matthew Landreau
                                  Matthew Landreau
                                  Bar Number 301329
                                  22142 West Nine Mile Road
                                  Southfield, MI 48033
                                  Telephone: (248) 353-2882
                                  Facsimile: (248) 353-4840
                                  E-Mail: matt@crlam.com
                                  Attorneys for Plaintiff,
                                  Whitney Stewart
